Citation Nr: 0028993	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for residual scar over 
left mandible, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to October 
1975.

This appeal arises from a September 1998 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left mandibular scar is not productive of 
severe disfiguring scars of the face, or manifest exudation, 
or constant itching, extensive lesions, or marked 
disfigurement, but is tender on objective demonstration.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's left mandibular scar have not been met. 38 U.S.C.A. 
§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his left mandibular scar disability 
is more severe than currently evaluated.  Initially, the 
Board of Veterans' Appeals (Board) notes the veteran's claim 
for a higher evaluation is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992). 

After examining the record, the Board also is satisfied that 
all relevant facts have been properly developed; thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by 38 U.S.C.A. 
§ 5107(a).

The service medical records show that the veteran was 
diagnosed with carbuncle under the left mandible and was 
treated with antibiotics and warm soaks.

At a December 1992 VA examination, the veteran related that 
he sustained an incision and drainage of a furuncle on his 
left mandible.  Upon examination, the examiner noted a 
pitted, semicircular 6-cm. scar, which was tender to touch.  
There was no evidence of nervous manifestations, infection or 
purulent drainage at the time of examination. The examiner 
noted that the color of the scar is the color of the skin.  
The assessment was facial scar secondary to surgical drainage 
of furuncle on left face with residual pitting, tenderness 
and intermittent folliculitis according to the veteran's 
history.

A May 1995 Board decision granted service connection for the 
residual scar over the left mandible.  By a June 1995 rating 
decision, the RO effectuated the Board's grant and assigned a 
10 percent evaluation, effective September 1990.

A June 1998 VA outpatient treatment record shows the veteran 
wanted some comment about the scar on his chin.  The veteran 
related that the scar had been changing colors badly and that 
he had difficulty shaving that part of his face if he did not 
do it regularly.  The examiner observed a tender depressed Y-
shaped scar along the inferior margin of the left jaw, which 
was one and one-half inches at its longest with a twig of 
about one inch.  The impression was scar over the left lower 
jaw.

At his hearing, the veteran contended that an increase was 
warranted under Diagnostic Code 7800 when, in addition to 
tissue loss and cicatrization, there was marked 
discoloration, color contrast or the like.  He testified that 
shaving irritated the scar causing infections 30 to 40 times 
a year; that the scar smells from the drainage accompanying 
his recurrent infections; that the scar turns red, scabs over 
and then turns yellow; and that it was painful when eating.  
The veteran stated that he was told that nothing could be 
done other than keep the area moist with Vaseline.

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  The evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3. 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.

The Board notes that the veteran's scar has been rated by the 
RO under Diagnostic Code 7804, under which the severity of 
superficial scars, which are tender and painful on objective 
demonstration, is evaluated.   38 C.F.R. § 4.118, Diagnostic 
Code 784 (1999).  Under this code, a 10 percent rating is the 
only, and therefore the highest, rating available.  Since the 
veteran has already been assigned the maximum 10 percent 
rating, a rating in excess of 10 percent under Diagnostic 
Code 7804 is not available.

The Board has therefore considered whether the veteran is 
entitled to a higher rating under the criteria of other, 
related diagnostic codes.  Under Diagnostic Code 7819 for 
benign new growths of the skin, the veteran's disability may 
be evaluated as scars or disfigurement or eczema.  Scars, 
except for burn scars which are not present in this case, are 
rated in accordance with 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804 and 7805, and eczema is rated in accordance 
with Diagnostic Code 7806.  

Under Diagnostic Code 7800, slight disfigurement warrants a 
noncompensable rating for scars of the head, face or neck.  A 
10 percent rating is assigned for moderate disfiguring scars.  
A 30 percent rating is warranted for severe disfiguring 
scars, especially if they produce a marked and unsightly 
deformity of the eyelids, lips, or auricles.  When, in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the10 percent 
rating under Diagnostic Code 7800 may be increased to 30 
percent. 

Diagnostic Code 7803 provides for a maximum 10 percent 
disability rating for superficial scars that are poorly 
nourished and accompanied by repeated ulcerations, while 
Diagnostic Code 7804 provides for a maximum 10 percent 
disability rating for superficial scars that are tender and 
painful on objective demonstration.  See 38 C.F.R. § 4.117, 
Diagnostic Codes 7803, 7804.  Diagnostic Code 7805 notes that 
a scar may be rated on the basis of limitation of function of 
the affected part.  See 38 C.F.R. § 4.117, Diagnostic Code 
7805.

Under Diagnostic Code 7806 for eczema, a noncompensable 
evaluation is assigned for eczema manifested by slight, if 
any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent evaluation is assigned 
where there is exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; or where 
the disorder is exceptionally repugnant.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Applying the Diagnostic Codes for scars and disfigurement, 
the Board notes that Diagnostic Code 7803 is not applicable 
because it only provides for a 10 percent evaluation and the 
Board notes that the veteran's scar has not been described by 
competent medical evidence as poorly nourished, with repeated 
ulceration.  Also, since the veteran's scar has not been 
shown to produce any limitation of mastication function or 
result in any weakness, excess fatigability, or muscle 
atrophy, a higher evaluation under Diagnostic Code 7805 for 
functional limitation is not warranted.  The Board next 
considered Diagnostic Code 7800, which evaluates disfiguring 
scars of the head, face or neck. 

After reviewing the medical evidence and applying the above 
criteria to the facts of this case, the Board is of the 
opinion that the disfigurement more nearly approximates 
slight rather than moderate disfigurement.  While there is 
clearly a subjective element to "disfigurement," the VA 
examination report that described residual pitting and noted 
no color change appears to be most consistent with slight 
disfigurement.  Therefore, the Board finds using Code 7800 
the veteran would be entitled to a noncompensable evaluation 
for a slightly disfiguring scar.  In this regard the Board 
notes that the VA examination and treatment reports do not 
describe or show a severely disfiguring scar producing a 
marked and unsightly deformity.  Consequently, the Board 
concludes that a 30 percent evaluation under Diagnostic Code 
7800, as advocated by the veteran, is not warranted.

The Board has also considered Diagnostic Code 7806.  The 
Board notes that the December 1992 examination and June 1998 
treatment reports indicate that the veteran complained of 
intermittent folliculitis and recurrent infections 
accompanied by discoloration, but found no ulcers, 
exfoliation, itching or crusting associated with the 
veteran's scar.  The medical evidence simply does not show 
that the veteran's scar is manifested by exudation or itching 
constant, extensive lesions or marked disfigurement.  There 
is also no evidence that this disorder has produced systemic 
or nervous manifestations, nor is it exceptionally repugnant.  
Hence, the preponderance of the evidence is against an 
evaluation in excess of 10 percent under Diagnostic Code 
7806.  

A review of the evidence reveals that the only significant 
symptoms caused by the veteran's scar is pain and tenderness 
at the site as noted by both VA examiners.  The Board finds 
that this symptomatology is most consistent with a 10 percent 
evaluation under Diagnostic Code 7804, particularly since the 
scar does not cover an extensive area.  Accordingly, the 
Board finds that the evidence supports no more than the 
maximum 10 percent evaluation for the veteran's scar under 
Diagnostic Code 7804.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher 
evaluation for his mandibular scar.  Moreover, the Board does 
not find that the present case involves such unusual 
circumstances so as to render impractical the application of 
the schedular rating criteria.  The Board has based its 
decision in this case upon the applicable provisions of the 
VA's Schedule for Rating Disabilities.  The veteran has 
submitted no evidence, such as medical or employment records, 
showing that his service-connected scar has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated hospitalization during the pendency of this 
appeal.  As such, the Board finds no basis to refer this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this decision the Board also considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim for a higher 
evaluation, the doctrine is not for application.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 10 percent for residual scar over 
left mandible is denied.



		
	STEVEN L. COHN
Veterans Law Judge
	Board of Veterans' Appeals



 

